639 N.W.2d 611 (2002)
Tammy L. ROTH (MILES), Respondent,
v.
CIRRUS INDUSTRIES and American International/AIG Claim Services, Relators, and
Cloquet Community Memorial Hospital, Center for Diagnostic Imaging, Blue Cross and Blue Shield of Minnesota, Suburban Radiologic Consultants, Fortis Benefits Insurance Company, Minnesota Department of Labor and Industry/VRU, Northland Neurology & Myology, P.A. and St. Luke's Hospital, Intervenors.
No. C3-01-2095.
Supreme Court of Minnesota.
February 19, 2002.
*612 Timothy M. O'Keefe, Erstad & Riemer, P.A., Minneapolis, for EmployerRelator.
Michael F. Scully, Sieben, Grose, Von Holtum & Carey, Ltd., Minneapolis, for EmployeeRespondent.
David M. Jaffe, Leonard, Street & Deinard, Minneapolis, for Fortis Benefits Ins. Co.
Jane McMahon, Blue Cross and Blue Shield of Minnesota, St. Paul, Suburban Radiologic Consultants, Bloomington, Cloquet Community Memorial Hospital, Cloquet, Center for Diagnostic Imaging, Minneapolis, Ed Adams, Minnesota Department of Labor and Industry/VRU, St. Paul, Northland Neurology & Myology, P.A., Duluth and St. Luke's Hospital, Duluth, other participants, Intervenors.
Considered and decided by the court en banc.

O R D E R
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed November 7, 2001, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01, subd. 1(b).
Employee is awarded $600 in attorney fees.
/s/ James H. Gilbert
Associate Justice.